            Case 3:19-cv-00987-MEM Document 16 Filed 05/12/20 Page 1 of 1




                          UNITED STATES DISTRICT COURT
                         MIDDLE DISTRICT OF PENNSYLVANIA

JEFFREY A. DAMON,                            :

                                             :
                       Plaintiff                 CIVIL ACTION NO. 3:19-987
                                             :
                  v.
                                             :      (JUDGE MANNION)
FORTIN ELECTRIC CO.,
                                             :


                       Defendant             :


                                           ORDER
         In light of the memorandum issued this same day, IT IS HEREBY

ORDERED THAT:

         (1)      The report and recommendation of Judge Mehalchick, (Doc.
                  13), is ADOPTED IN ITS ENTIRETY;
         (2)      The plaintiff’s second amended complaint, (Doc. 10), is
                  DISMISSED WITH PREJUDICE, pursuant to 28 U.S.C.
                  §1915(e)(2)(B);
         (3)      The plaintiff is DENIED leave to file a third amended complaint
                  based on futility; and
         (4)      The clerk of court is directed to CLOSE this case.

                                             s/ Malachy E. Mannion
                                             MALACHY E. MANNION
                                             United States District Judge
Dated: May 12, 2020
19-987-01-ORDER
